Motion to dismiss appeal taken March 21, 1960, by defendant Supreme Steel Equipment Corp., from an order of the Supreme Court, Suffolk County, entered February 23, 1960, denying its motion to vacate a sale held January 18, 1960, of the land described in the judgment of foreclosure entered November 12, 1959. Motion granted, with $10 costs and appeal dismissed on the ground that by stipulation, dated March 14, 1960, signed by said defendant and all other parties, said defendant had effectually waived its right to appeal. This stipulation purported to settle all the differences and litigation among the parties; and it unconditionally provided that the motion which resulted in the order appealed from “be and the same hereby is in all respects withdrawn.” It also appears without dispute that, after the signing of the settlement stipulation, said defendant, in compliance with its terms, withdrew its pending motion for reargument. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.